Citation Nr: 1737044	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-24 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee disability prior to April 10, 2017, to exclude the period from June 17, 2015 through July 31, 2015.  

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.


ORDER

For the periods prior to May 28, 2016, an evaluation in excess of 10 percent for a left knee disability is denied.  

For the period of May 28, 2016 through April 9, 2017, a separate 20 percent evaluation for limitation of flexion of the left knee is granted.  

For the period of May 28, 2016 through April 9, 2017, a separate 40 percent evaluation for limitation of extension of the left knee is granted.  

For the period of October 6, 2011 through June 16, 2015, a separate 20 percent evaluation for a meniscal tear with effusion and mechanical symptomatology of the left knee is granted.  

For the period of August 1, 2015 through April 9, 2017, a separate 20 percent evaluation for a meniscal tear with effusion and mechanical symptomatology of the left knee is granted.

For the period prior to May 28, 2016, an evaluation in excess of 10 percent for a right knee disability is denied.  

For the period beginning May 28, 2016, a separate 20 percent evaluation for limitation of flexion of the right knee is granted.  

For the period beginning May 28, 2016, a separate 40 percent evaluation for limitation of extension of the right knee is granted.


FINDINGS OF FACT

1.  For the periods prior to May 28, 2016, the Veteran's left knee disability did not demonstrate a compensable limitation of motion in either flexion or extension; however, beginning that date, the Veteran's left knee was shown to have flexion limited to 30 degrees and a limitation of extension to 30 degrees.  

2.   For the period prior to May 28, 2016, the Veteran's right knee disability did not demonstrate a compensable limitation of motion in either flexion or extension; however, beginning that date, the Veteran's right knee was shown to have flexion limited to 30 degrees and a limitation of extension to 35 degrees.  

3.  Prior to October 6, 2011, the evidence does not demonstrate any meniscal tearing or dislocation of the left knee; the Veteran's right knee is not shown to have any dislocation or tearing of his meniscus throughout the appeal period.

4.  For the periods of October 6, 2011 through June 16, 2015, and August 1, 2015 through April 9, 2017, the evidence of record demonstrates that the Veteran's left knee had a bucket handle meniscal tear and effusion of the knee that resulted in mechanical symptomatology, including buckling, giving way, and/or locking.

5.  The Veteran's bilateral knees did not demonstrate any ankylosis or any laxity, lateral instability, episodes of dislocation or recurrent subluxation throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Prior to May 28, 2016, the criteria for establishing an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256, 5257, 5259-63 (2016).  

2.  For the period of May 28, 2016 through April 9, 2017, the criteria for establishing a 20 percent evaluation for limitation of flexion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

3.  For the period of May 28, 2016 through April 9, 2017, the criteria for establishing a 40 percent evaluation for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

4.  For the period of October 6, 2011 through June 16, 2015, the criteria for establishing a separate 20 percent evaluation for a meniscal tear with effusion and mechanical symptomatology of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2016).

5.  For the period of August 1, 2015 through April 9, 2017, the criteria for establishing a separate 20 percent evaluation for a meniscal tear with effusion and mechanical symptomatology of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2016).

6.  Prior to May 28, 2016, the criteria for establishing an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63 (2016).

7.  For the period beginning May 28, 2016, the criteria for establishing a 20 percent evaluation for limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

8.  For the period beginning May 28, 2016, the criteria for establishing a 40 percent evaluation for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from October 1983 to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2015.  

This case was last before the Board in March 2016, at which time the Board remanded the case for additional development.  During the pendency of the remand, the Veteran underwent a total knee replacement for his left knee on April 10, 2017, and has been assigned a 100 percent evaluation for that disability from that date until June 1, 2018.  Consequently, the Board has recharacterized that issue as above.  

Moreover, as noted below, the May 2016 VA examiner noted that the range of motion testing was unable to be completed at that time as the Veteran stated he was in a lot of pain and was unable to flex his knees; however, the Veteran was able to undergo a private examination with Dr. G.E.M. in May 2016 respecting his knees, which is adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board finds that its previous remand directives have been substantially complied with in this case, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2016).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran filed his claim for increased evaluation of his bilateral knee disabilities on January 8, 2010, although the AOJ has referenced that the date his claim for increased evaluation was on November 16, 2009.

Throughout the appeal period, the Veteran's right knee disability has been assigned a 10 percent evaluation, beginning November 16, 2009-the date his claim for increased evaluation was noted as being received by the AOJ-under Diagnostic Code 5024, for tenosynovitis.  

Likewise, the Veteran's left knee disability was assigned a 10 percent evaluation from November 16, 2009 through June 16, 2015, under Diagnostic Code 5262-5024, rated as knee impairment analogous to tenosynovitis.  The Veteran's left knee disability was assigned a temporary total evaluation from June 17, 2015 through July 31, 2015, for convalescence following left knee surgery.  Then, the AOJ again assigned the Veteran a 10 percent evaluation under Diagnostic Code 5262-5024 for the period of August 1, 2015 through April 9, 2017, at which time the Veteran underwent a total left knee replacement surgery and the AOJ assigned the Veteran a 100 percent evaluation under Diagnostic Code 5055.  Thus, the relevant appeal periods for evaluation of the left knee before the Board at this time are in excess of 10 percent under Diagnostic Code 5262-5024 for the period prior to June 17, 2015, and the period of August 1, 2015 through April 9, 2017.  

Diagnostic Code 5024 indicates that evaluation under the limitation of motion codes for the applicable joints, including the applicable diagnostic codes for arthritis, is appropriate.  The Board notes that the applicable Diagnostic Codes for the knees in this case are Diagnostic Codes 5003, 5010, and 5256-63.

Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, it appears that the AOJ has assigned the Veteran's bilateral knee evaluations under Diagnostic Code 5024 as analogous to noncompensable limitation of motion with evidence of painful motion and x-ray evidence of arthritis under Diagnostic Code 5003.  Consequently, as each knee is a single major joint, a higher evaluation under Diagnostic Codes 5003 and 5010 are not applicable in this case and the Board will no longer discuss them.  

Likewise, a 10 percent evaluation for symptomatic removal of the semilunar cartilage is warranted under Diagnostic Code 5259.  However, in this case, as the Veteran does not have removal of the semilunar cartilage of either knee at any point, this Diagnostic Code is not for application (as will be explained below, there was a meniscal tear in the left knee which is compensated under Diagnostic Code 5258).  See 38 C.F.R. §4.71a, Diagnostic Code 5259 (2016).

Turning to the other applicable diagnostic codes, the Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5256 provides a 30 percent evaluation for favorable ankylosis of the knee joint in full extension, or unfavorable ankylosis in slight flexion between 0 and 10 degrees.  A 40 evaluation is warranted for unfavorable ankylosis in flexion between 10 and 20 degrees, and a 50 percent evaluation is warranted for unfavorable ankylosis between 20 and 45 degrees.  Finally, a 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).  

Diagnostic Codes 5262, and 5263 are also potentially applicable in evaluation of his bilateral knee disabilities.  Diagnostic Code 5262 is also not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected bilateral knee disabilities.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Likewise, the Board notes that there is no evidence that the Veteran's bilateral knees have genu recurvatum throughout the appeal period.  Therefore, the Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, in a March 2010 private treatment record, the Veteran reported having increased knee pain and decreased range of motion for 6 months; the Veteran's bilateral knee symptoms at that time were noted to be having an effect on the Veteran's ability to perform his activities of daily living.  On examination, passive range of motion was normal, although no active range of motion testing appears have been performed at that time.  There was no evidence of bursitis or effusion on examination, and the Veteran's motor strength was 4 out of 5 bilaterally.  The Veteran was diagnosed with bilateral knee pain.  

In March 2010 letter, the Veteran's private physician noted that that the Veteran reported during his examination that he had a history of knee pain for 6 months, with decreased activities of daily living, range of motion, difficulty going up and down stairs, and difficulty walking.  The private physician noted that he had a decreased passive range of motion, with his right knee decreased 30 degrees and his left knee decreased 20 degrees; "very clear" crepitus bilaterally was noted on examination.  There was no evidence of bursitis or effusion, with muscle strength of 2-3 out of 5.  

In April 2010, the Veteran underwent a VA examination of knees.  During the examination, the Veteran denied a history of hospitalization, surgery, or neoplasm.  He reported pain of the knees during examination; he denied any deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, flare-ups, or any other symptoms.  The examiner noted that the Veteran did not have any constitutional symptoms or incapacitating episodes of arthritis; the Veteran used a knee braces occasionally or intermittently, although he did not have any limitations on walking or standing.  On examination, his gait was normal.  The Veteran was noted to have bony hypertrophy over the proximal tibia of knees, with crepitation, edema and guarding on movement; he did not have bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicking or snapping, grinding, instability, or patellar or meniscus abnormalities.  The Veteran had flexion from 0 to 140 degrees with extension to 0 degrees, bilaterally, on examination; there was objective evidence of pain on repetitive testing, although there were no additional functional limitations after repetitive testing.  There was no joint ankylosis noted bilaterally.  X-rays demonstrated mild degenerative changes of the medial, lateral and patellofemoral joints of the right knee.  

The examiner noted on examination that the Veteran was currently employed full-time by the United States Postal Service (USPS); it was also noted that his bilateral knee disabilities had a "significant" effect on the Veteran's occupation, as he was assigned different duties.  However, the examiner further noted that his bilateral knee disabilities only mildly impacted his ability to perform chores or exercise, or to participate in sports or recreation; his knee disabilities did not impact his ability to shop, travel, feed, bathe, dress, toilet, groom or drive.  

In his August 2011 notice of disagreement, the Veteran indicated that he had severe pain of his knees constantly for years, and that the pain was becoming unbearable the older he got.  

The Veteran sought treatment for bilateral knee pain with Dr. J.P.W. on October 6, 2011, at which time he was noted to be wearing bilateral knee sleeves.  Dr. J.P.W. noted that the Veteran had difficulty sitting if his knees had to be flexed, and he described a sense on occasion that his knees would give out.  The Veteran reported a worsening of his symptoms over the last few years; he reported swelling and "occasional giveaway weakness."  Dr. J.P.W. sent the Veteran for Magnetic Resonating Imaging (MRI) scans of his knees.  
 
The October 2011 MRI of the left knee revealed moderate to severe three compartment hyaline articular cartilage thinning of the left knee, with a complex "bucket handle" tear of the medial meniscus, free edge tearing of the lateral meniscal body and surface tearing of the posterior horn of the lateral meniscus, and minimal joint effusion; there was also infrapatellar tendinosis, with osseous fragmentation of the inferior patellar pole, likely related to an old osteochondritis and with a small interstitial partial tear of the proximal patellar tendon attachment.  The Veteran's right knee MRI showed infrapatellar tendinosis, associated with old Osgood-Schlatter disease, and with a small partial tear at the proximal patellar tendon attachment, three compartment hyaline articular cartilage thinning of the knee, free edge and undersurface tearing of the medial meniscal body extending to its junction at the posterior horn, mild superior surface and free edge tearing of the lateral meniscal body, surface fraying of the lateral meniscus at its root, and minimal joint effusion.  

In a November 2011 statement, the Veteran's spouse indicated that the Veteran suffered from severe knee pain; she stated that it was "nearly impossible" for the Veteran to flex his knees for any length of time, noting he had trouble flexing his knees to perform routine and trivial tasks; his greatest pain was to sit during ball games, concerts or any other events in a theater, which required purchasing aisle seats so he could stand frequently to straighten his legs.  She also reported that he wore knee braces bilaterally, in order to provide stability and that his knees would give out often, resulting in "countless falls."  The Veteran's knees were also often swollen, requiring him to soak them frequently; he consistently took pain medication for his constant knee pain.  

In June 2012, the Veteran sought treatment with VA on an emergency basis for bilateral knee pain.  On examination at that time, he was noted to have minimal edema and a negative drawer test bilaterally; there was no joint swelling.  He was diagnosed with chronic knee pain and discharged with pain medications.  The Veteran was also referred for bilateral knee braces at that time.  

In August 2012, the Veteran had a VA orthopedics consultation, which noted that he had ongoing bilateral knee pain greater in the left than right; his pain was 10 out of 10 bilaterally.  He reported that he took Motrin and Vicodin with "a little bit of relief."  The Veteran was noted to be a postal carrier at that time.  The examiner noted x-rays which revealed bilateral knee degenerative joint disease (DJD).  The Veteran had range of motion from 0 to 90 degrees with crepitus but without effusion, bilaterally, at that time.  

In June 2013 and September 2014, the Veteran again sought emergency treatment with VA for his bilateral knee pain.  In September 2014, the Veteran was noted to have no edema or deformity bilaterally.  He had tenderness and mild swelling of the right knee.  His knees had full range of motion bilaterally at that time; his gait was steady with a slight limp.

In a September 2013 statement, the Veteran again reported severe bilateral knee pain, left worse than right, and bilateral instability with his knees giving out.  He noted that his medial meniscus tear of his left knee had negatively impacted his job performance since October 2011.  He reported that he had to wear bilateral knee braces to perform his mail carrier duties; he finally reported he was transitioning to another occupation due to his excessive knee pain.  

The Veteran underwent another VA orthopedics consultation in November 2014, at which time he reported worsening knee pain, particularly with prolonged knee flexion, walking for long periods of time, kneeling and squatting.  He ambulated steadily without an assistive device at that time.  Pain was 8 out of 10 in the right knee and 10 out of 10 in the left knee; he took Motrin and tramadol with some relief.  He denied any popping, catching, or locking, although he did have intermittent swelling and intermittent buckling of the left knee.  He wore Don Joy braces.  The examiner noted he was a full-time student and worked for USPS at that time.  On examination, range of motion of the Veteran's right knee was from 0 to 90 degrees and from 0 to 85 degrees for the left knee.  There was no effusion or laxity bilaterally, although there was mild crepitus of the right knee and bilateral tenderness to palpitation of the patellar tendon.  There was a negative drawer test bilaterally.  X-rays showed mild osteoarthritis and partial fusion of the proximal fibula to the proximal tibia bilaterally; there was no joint effusion noted.  

The Veteran was also seen by the VA orthopedics clinic in February 2015, at which time the findings were the same as in November 2014 except that the Veteran's left knee flexion was limited to 80 degrees at that time.  February 2015 MRI scans noted substantially similar findings, particularly joint effusions bilaterally and the bucket handle medial meniscus tear in the left knee, as noted in the private October 2011 MRI scans.

In a May 2015 VA orthopedics note, the Veteran's range of motion was from 0 to 110 degrees for the right knee and 0 to 100 degrees for the left knee; other findings were the same as noted in the above VA orthopedics notes.  The examiner, however, diagnosed the Veteran with left knee bucket handle tear of the medial meniscus with mechanical symptoms at that time, as well as bilateral knee DJD; the examiner noted that the meniscal tear may be causing his left knee buckling and catching/locking symptomatology.  The Veteran underwent an arthroscopic medial meniscectomy and chondroplasty trochlea of his left knee on June 17, 2015.  

In September 2015, the Veteran submitted a private bilateral knee Disability Benefits Questionnaire (DBQ).  The private physician noted that the Veteran had a left meniscal tear.  The Veteran had reported difficulty standing during flare-ups, and that he could not apply pressure and had pain.  Range of motion testing for the left knee was not able to be performed, and the private examiner did not appear to test the Veteran's right knee range of motion; the private examiner noted that the Veteran's left knee had pain with any flexion, which the examiner attributed to his surgery.  The private examiner then noted that the Veteran was able to perform bilateral repetitive range of motion testing, although no range of motion measurements were reported.  The private examiner noted that the Veteran's additional limitations were that he could not apply much pressure.  The private examiner noted that the Veteran had bilateral painful motion and pain in both weightbearing and non-weightbearing, which lead to less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, and interference with standing bilaterally; the private examiner, however, noted that an estimation of the additional loss of range of motion due to these functional impairments was not feasible.  The private examiner further noted that there was extremely favorable ankylosis of the bilateral knees.  It does not appear that the private examiner completed joint stability testing at that time, although the examiner did note that there was a meniscal tear bilaterally, although no remarks were made as directed.  The Veteran did not require any assistive devices for ambulation.  Respecting occupational functioning, the private examiner indicated that the Veteran had limitations with movement and walking as a result of his bilateral knee disabilities.  

In September 2015, the Veteran testified at a hearing before the undersigned.  The Veteran reported during that hearing that his knee symptomatology was worse during the wintertime when it was cold outside.  He also reported that he had left knee surgery in June 2015; the Veteran stated that during the surgery they informed his spouse that they were unable to completely repair his meniscal tear.  Since that surgery, the Veteran reported that his pain was still unbearable and his left knee was always swollen.  He further testified that his knees buckle or give out when he walked.  He also stated that he has an altered gait and that he wore knee braces.  

During the hearing, the Veteran indicated that he was a mailman and that he had trouble with performing his duties due to his bilateral knee problems that affected his walking; the post office, however, accommodated his bilateral knee issues.  The Veteran further stated that he was switching occupations after just obtaining his master's degree in Rehabilitation Counseling.  

Regarding impact on his everyday functioning, the Veteran reported he had to sit in aisle seats in movie theaters or on a plane, because his knees will hurt if he sits in the middle; he could not have his knees bent for any period of time without excessive pain.  He also reported that he has to wear his knee braces all of the time.  He could walk one or two blocks before having to take a break.  He had issues driving long distances due to having his knees bent for a long period of time; he had to stop at rest areas every hour and a half to take a break and stretch his legs.  He also stated that his knees were sensitive to the touch and that he wakes up at night due to his knee pain.  He iced his knees at night regularly in order to reduce the swelling.  Finally, the Veteran reported that he no longer plays basketball or any other sports, and when he lifts weights he could only work out his upper body.  

In a September 2015 letter from his USPS supervisor, it was noted that the Veteran had received accommodations to reduce his physical stress level at the time, including moving him to a much shorter daily route, and eliminating of any stairs from his route.  He also started his route earlier in order to accommodate his slow pace and to allow him to talk additional breaks for rest throughout the day as needed.  "These adjustments were implemented to relieve pressure and strain from [the Veteran's] knees and assist him in performing his daily job functions with the least amount of pain and discomfort."

In a January 2016 VA orthopedic record, the Veteran was seen for follow-up for chronic left knee pain and instability; he reported left knee pain, although he denied any mechanical symptoms of locking or giving way.  It was noted that the Veteran had returned to work with restrictions.  On examination, the Veteran's active range of motion of the left knee was from 0 to 110 degrees.  He was told to continue taking ibuprofen as needed for his pain.  

In a May 2016 VA physical therapy record, the Veteran reported bilateral knee pain, indicating that his pain was 10 out of 10 bilaterally.  The examiner noted that the Veteran was not shown to have any swelling/edema, genu varus/valgus deformity, genu recurvatum, joint tightness/contracture, or muscle atrophy bilaterally.  The Veteran had 0 to 90 degrees of active range of motion, bilaterally, at that time.  His muscle strength of his knees was 3 out of 5 and he was noted to ambulate with bilateral knee braces.  It was determined that the Veteran was not a candidate for physical therapy.  

The Veteran had similar complaints in a May 2016 VA orthopedic record as noted in the above January 2016 record.  The Veteran has 0 to 110 degrees of active range of motion of his bilateral knees, with lateral joint line tenderness noted; no instability was noted at that time.  The Veteran was told to continue use of his bilateral knee braces and ibuprofen as needed.  Similar findings were also noted in an August 2016 treatment record.

Following remand in March 2016, the Veteran underwent a VA examination of his bilateral knees in May 2016.  The examiner diagnosed the Veteran with a left meniscal tear and bilateral knee tendon inflammation; the examiner noted the Veteran's left knee surgery in June 2015.  During the examination, the Veteran denied any flare-ups.  He reported constant pain that reduced his walking speed; he was wearing knee braces and could not bend his knees.  He was working at that time, although he had restrictions and was currently looking for a desk job instead.  He reported that he moved into a house without stairs and that he uses a motorized scooter for longer periods of shopping; he took frequent rests when he had to walk.  

On examination, range of motion testing was unable to be performed; the Veteran stated that he had a lot of pain and could not flex his knees.  The examiner noted that there was no evidence of pain with weightbearing, although he complained of knee pain with palpitation bilaterally; there was no evidence of crepitus.  The Veteran also could not perform repetitive motion testing.  The Veteran was not shown to have any muscle atrophy bilaterally.  The examiner did not find any ankylosis bilaterally.  Joint stability testing was not performed, although the Veteran denied any history of recurrent subluxation or lateral instability.  The examiner noted the Veteran's left knee meniscal tear, as well as frequent episodes of joint locking, pain and effusion.  The examiner also noted that the Veteran regularly used knee braces bilaterally.  X-rays were noted to demonstrate arthritis bilaterally.  

On May 28, 2016, the Veteran underwent a private bilateral knee examination with Dr. G.E.M., who noted the Veteran's history of a left knee surgery for a left medial meniscus tear in June 2015.  He noted that the Veteran was restricted to walking at work to up to 15 minutes at a time, with the ability to sit and rest his knees.  The Veteran reported that he was able to continue working as a mail carrier with these restrictions due to accommodations in his job duties as noted in the September 2015 letter from his supervisor.  During that examination, the Veteran reported persisting bilateral knee pain, altered gait and diminished range of motion; he had an antalgic gait, difficulty squatting, and was not able to kneel.  Dr. G.E.M. noted the February 2015 MRI scans revealed a medial meniscal tear of the left knee, but no meniscal tear of the right knee.  Dr. G.E.M. noted the diagnoses of bilateral knee osteoarthritis.  

On examination, the Veteran walked with a steady but antalgic gait; he was able to stand in stable posture and to sit and arise from a chair with some accommodation.  He was able to ascend the single stair onto the examination table but required use of his upper extremities to bear some of the weight; he used his right leg to lift and lower himself from the table.  The Veteran had tenderness and some crepitus of the knees, although no laxity of the knees was noted on examination.  McMurray's testing was limited due to pain and guarding.  

The Veteran's right knee had active and standing (weightbearing) flexion to 30 degrees, at which point pain began; active flexion with support was to 60 degrees with significant pain at that point; active flexion with passive assistance to 65 degrees; and, passive (forced) flexion to 75 degrees.  The Veteran had standing (weightbearing) extension which was painful at 180 degrees, but with a tendency to only extend to 170 degrees; active extension was to 145 degrees with pain; active extension with passive assistance was to 160 degrees; and, passive (forced) extension was limited at 165 to 170 degrees.

The Veteran's left knee had active and standing (weightbearing) flexion to 30 degrees, at which point pain began; active flexion with support was to 60 degrees with significant pain at that point; active flexion with passive assistance to 65 degrees; and, passive (forced) flexion to 70 degrees.  The Veteran had standing (weightbearing) extension which was painful at 180 degrees, but with a tendency to only extend to 170 degrees; active extension was to 150 degrees with pain; active extension with passive assistance was to 155 degrees; and, passive (forced) extension was limited at 165 to 170 degrees.

Dr. G.E.M. diagnosed the Veteran with bilateral knee arthrosis with severe damage and ultimate surgical excision of the medial meniscus of the left knee.  He noted that the standing (weightbearing) range of motion measurements of the knee were the most pertinent from the perspective of functional loss of flexion, as it pertained to gait, squatting, and climbing stairs, ladders and the like.  Dr. G.E.M. further noted that the Veteran was working at that time at the post office with restrictions limiting his sustained walking and climbing, including restrictions on the use of stairs.  

In summary, Dr. G.E.M. noted that the flexion of both knees while bearing weight was limited to only 30 degrees of flexion and that he was unable to ascend a step leading with his left leg; he also walked with a distinct limp or antalgic gait.  The Veteran's knee extension also demonstrated limitations, although such was not considered in this instance in as much as the functional limitation in flexion.  

Finally, private treatment records indicate that on April 10, 2017, the Veteran underwent a total left knee replacement procedure.  

Based on the foregoing evidence, for the appeal periods prior to May 28, 2016, the Board finds that evaluations in excess of 10 percent for the bilateral knee disabilities under Diagnostic Code 5024 is not warranted.  However, beginning May 28, 2016, the Board finds that separate 20 percent evaluations for each knee for limitation of flexion and separate 40 percent evaluations for each knee for limitation of extension are warranted based on the foregoing evidence.  

In addition, the Board finds that a separate 20 percent evaluation under Diagnostic Code 5258 for the left knee disability is warranted for the periods of October 6, 2011 through June 16, 2015, and from August 1, 2015 through April 9, 2017, for his additional left knee symptoms during those periods, attributed to a meniscal tear, to include effusion, buckling, giving way and locking.

With respect to whether the Veteran has any ankylosis of the knee joints, the September 2015 private examiner's findings in the DBQ are internally inconsistent, noting both that there was ankylosis as well as some ability to perform repetitive motion testing.  In light of the other findings throughout the appeal period that the Veteran does not have ankylosis in either knee and the lack of any specifically measured degrees of range of motion in the September 2015 DBQ, the Board finds that private examination to have no probative value in this case with respect to establishing ankylosis.  

Rather, the Board finds probative the other evidence of record which demonstrates that the Veteran's bilateral knees are not shown to have any ankylosis throughout the appeal period.  Accordingly, Diagnostic Code 5256 is not applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

For the relevant appeal periods prior to May 28, 2016, both of the Veteran's knees have been assigned 10 percent evaluations under Diagnostic Code 5024 for painful noncompensable limitation of motion, as discussed above.  However, prior to May 28, 2016, the evidence does not demonstrate any compensable limitations of motion in either flexion or extension for either of the Veteran's knees.  Thus, a higher evaluation for the Veteran's bilateral knee disabilities, prior to May 28, 2016, is not warranted based on the evidence of record at this time.  

However, beginning May 28, 2016, the evidence reflects that the Veteran's bilateral knees were shown to have limitation of flexion to 30 degrees, respectively.  His knees were also shown to have limitation of extension to 30 degrees and 35 degrees for the left and right knee, respectively.  Despite conflicting range of motion testing results in the May 2016 and August 2016 VA treatment records with Dr. G.E.M.'s May 28, 2016 examination findings, the Board finds that Dr. G.E.M.'s examination was more extensive and is of greater probative value than the VA orthopedic doctors' findings in the VA treatment records.  

Consequently, by resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 20 percent evaluations for limitation of flexion of the Veteran's left and right knee disability, respectively, and separate 40 percent evaluations for limitation of extension for his left and right knee disabilities, respectively, are warranted beginning on May 28, 2016-the date on which Dr. G.E.M.'s examination findings disclosed such limitations.  The Board notes that the 35 degrees of limitation of extension is more closely approximate to 30 degrees of limitation rather than the 45 degrees of limitation.  Consequently, the Board assigned a 40 percent and not a 50 percent evaluation for limitation of extension of the right knee beginning May 28, 2016.  

Furthermore, on October 6, 2011, the Veteran's left knee was referred for an MRI scan which revealed a meniscal tear and an effusion; the evidence demonstrated that the Veteran was also complaining of significant mechanical symptoms such as buckling or giving way at that time.  Consequently, in light of the indications of a meniscal tear with an effusion and mechanical symptomatology which was later noted to be the result of his meniscal tear, the Board finds that for the period of October 6, 2011 through June 16, 2015, a separate 20 percent evaluation under Diagnostic Code 5258, is warranted for a meniscal tear with effusion and mechanical symptomatology of the left knee.  

Prior to October 6, 2011, the evidence does not demonstrate any meniscal tear, effusion or mechanical symptomatology of the left knee.  Therefore, assignment of that evaluation prior to that date is not warranted based on the evidence of record at this time.  

Additionally, as the Veteran's left knee surgery does not appear to have corrected the meniscal tear or the impairments caused by that tear, the Board finds that a separate 20 percent evaluation for the period of August 1, 2015 through April 9, 2017, is also warranted for the Veteran's meniscal tear with effusion and mechanical symptomatology of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Moreover, the Board notes that the evidence does not disclose any dislocation or tearing of the Veteran's right knee meniscus at any time during the appeal period.  Accordingly, a separate evaluation under Diagnostic Code 5258 for the Veteran's right knee is not appropriate.  

Finally, the Board has considered whether separate evaluations under Diagnostic Code 5257 should be assigned for either knee in this case.  The Board, however, notes that the medical evidence does not disclose any laxity, lateral instability, episodes of dislocation or recurrent subluxation of either knee throughout the appeal period.  The Board, however, does acknowledge the Veteran's lay statements that his knees were buckling or giving way during the appeal period.  Regarding the left knee, the Board has already considered such evidence of buckling or giving way with respect to the left knee evaluation under Diagnostic Code 5258.  Therefore, any additional separate evaluation on such evidence would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Respecting the right knee, however, the Board notes that the Veteran's reports of buckling or giving way of the right knee are inconsistent in the record; in contrast, the Veteran's reports of buckling with respect to his left knee are more consistent throughout the record.  Moreover, the medical professionals' findings, including the private examiners' in this case, do not note any instability of the right knee on examination.  Although the Board acknowledges the Veteran's statements, the Board finds that the objective medical evidence is more probative in this case than the Veteran's inconsistent lay reports of buckling of the right knee.  Consequently, the Board finds a separate compensable evaluation under Diagnostic Code 5257 for the Veteran's right knee is not warranted.  

In summary, the Board finds that the evidence does not support increased evaluations for the Veteran's bilateral knees under Diagnostic Code 5024, for painful noncompensable limitation of motion, for the period prior to May 28, 2016.  However, beginning May 28, 2016, separate 20 percent evaluations for the Veteran's right and left knee disabilities for limitation of flexion are warranted; likewise, beginning May 28, 2016, separate 40 percent evaluations for the Veteran's right and left knee disabilities for limitation of extension are warranted.  Finally, the Board finds that a separate 20 percent evaluation under Diagnostic Code 5258 for a meniscal tear with effusion and mechanical symptomatology of the left knee is warranted for the periods of October 6, 2011 through June 16, 2015, and August 1, 2015 through April 9, 2017.  

As a final matter, after review of the above evidence as well as the Veteran's VA Vocational Rehabilitation and Counseling records, it appears that the Veteran returned to school part-time while continuing to work at USPS; he graduated during the appeal period with a master's degree in Vocational Rehabilitation counseling.  It appears that the Veteran began looking for employment in that field after completing VA's Vocational Rehabilitation program in September 2016.  

Given that the Veteran has not stated that he is unable to work as a result of his bilateral knee disabilities during the appeal period, and evidence demonstrates that he has been employed albeit with restrictions on his physical activity by the USPS throughout the appeal period-while attending school and graduating with a master's degree in Rehabilitation Counseling in anticipation of switching to a more sedentary occupation-the Board finds that the record does not raise the issue of entitlement to a total disability rating based on unemployability due to his service-connected disabilities (TDIU) in this case and it will not be further addressed at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans
Department of Veterans Affairs


